 



Exhibit 10.3
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
     This Agreement, made this 20th day of March, 2006, by and between THE
CONNECTICUT WATER COMPANY (hereinafter referred to as the “Employer”) and ERIC
W. THORNBURG (hereinafter referred to as the “Employee”).
WITNESSETH THAT:
     WHEREAS, the Employee is and is expected to render valuable services to the
Employer in his capacity as President and Chief Executive Officer, and
     WHEREAS, the Employer desires to ensure that it will have the benefit of
the Employee’s services until he reaches retirement, and
     WHEREAS, the Employer wishes to assist the Employee in providing for the
financial requirements of the Employee in the event of his retirement,
disability or death; and
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the parties hereto agree to enter
into the Agreement, as follows:
1. SUPPLEMENTAL RETIREMENT BENEFIT
     a. Normal or Deferred Retirement. If, upon or after the Employee’s
attainment of age 65, the Employee’s employment shall be terminated and he shall
be eligible to receive a benefit under The Connecticut Water Company Employees’
Retirement Plan (hereinafter referred to as the “Retirement Plan”), the Employee
shall be entitled to receive pursuant to this Agreement a benefit having a value
equal to an annual benefit for his life of (a) 60% of the Employee’s Average
Earnings reduced by (b) the annual benefit payable to the Employee under the
Retirement Plan in the form of a single life annuity for the life of the
Employee (whether or not the benefit under the Retirement Plan is actually paid
in such form), commencing at the same time as of which benefits commence
hereunder, and further reduced by (c) the annual benefit payable to the Employee
under any qualified defined benefit plan maintained by American Water Works or
any subsidiary thereof, in the form of a single life annuity for the life of the
Employee (whether or not the benefit under such Plan is actually paid in such
form) commencing at the same time as of which benefits commence hereunder. Such
benefit will be payable in accordance with Section 2 below. The date as of which
benefits commence hereunder is the first day of the month following the
Employee’s retirement, even though actual payment is delayed in accordance with
Section 2 hereof.
     b. Early Retirement. If, upon or after the Employee’s attainment of age 55

 



--------------------------------------------------------------------------------



 



and prior to attainment of age 65, the Employee’s employment shall be terminated
and he shall be eligible to receive a benefit under the Retirement Plan, the
Employee shall be entitled to receive pursuant to this Agreement a benefit
having a value equal to an annual benefit for his life of (a) 60% of the
Employee’s Average Earnings reduced by (b) the annual benefit payable to the
Employee under the Retirement Plan in the form of a single life annuity for the
life of the Employee (whether or not the benefit under the Retirement Plan is
actually paid in such form) commencing at age 65 (whether or not the benefit
under the Retirement Plan commences at such time) and further reduced by (c) the
annual benefit payable to the Employee under any qualified defined benefit plan
maintained by American Water Works or any subsidiary thereof, in the form of a
single life annuity for the life of the Employee (whether or not the benefit
payable under such Plan is actually payable in such form) commencing at age 65
(whether or not the benefit under such Plan commences at such time). If such
benefit shall commence to be paid prior to the Employee’s attainment of age 62,
such benefit shall be reduced by 4% for each complete year by which the date of
benefit commencement precedes his attainment of age 62. Such benefit shall be
paid in accordance with Section 2 below.
     c. For purposes of a. and b. above, “Average Earnings” shall have the
meaning set forth in the Retirement Plan, except that in determining Average
Earnings, Annual Earnings (as defined in the Retirement Plan) shall not be
limited to the OBRA ‘93 annual compensation limit, the annual compensation limit
imposed under the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”), or any similar limit on annual compensation under Section 401(a)(17)
of the Internal Revenue Code of 1986, as amended (the “Code”), imposed by any
future legislation.
     In determining Average Earnings, if the Employee retires under this
Agreement on or after attainment of age 62, Annual Earnings shall also include
the value of all of the following: (1) Cash Units, (2) Restricted Stock, and
(3) Performance Shares awarded to a Participant under the Connecticut Water
Service, Inc. Performance Stock Program (the “Program”) for any year in which
such awards are made. Notwithstanding the foregoing, in no event shall awards
which are long-term awards or PARSAs be taken into account in determining
Average Earnings. The value of such awards (other than long-term awards or
PARSAs) shall be included within Annual Earnings in the year in which such
amounts are finally determined and actually awarded. Such amounts, if credited
to a Performance Share Account, shall not be counted a second time when payment
is made from such Account.
     The calculation of the benefit set forth in a. and b. above, and of all
other benefits payable under this Agreement, shall be performed by the Committee
under the Retirement Plan, and the calculations and interpretations of such
Committee shall be final and binding on the parties hereto.
     The Employee will not be deemed to have retired unless he has experienced a
separation from service as defined in Section 409A of the Code.
     d. Disability Benefit. If the Employee’s employment shall be terminated by
a

 



--------------------------------------------------------------------------------



 



disability such that the Employee is considered eligible for a full disability
pension under the provisions of the Social Security Act, the Employee shall be
entitled to receive pursuant to this Agreement a benefit having a value equal to
an annual benefit for his life calculated in the manner set forth in b. above;
provided, however, that the reduction factor pursuant to b. above shall be .72
if the Employee’s benefit commencement date precedes age 62 by more than 7
complete years. The Employee will not be deemed to have terminated employment
unless he has experienced a separation from service as defined in Section 409A
of the Code. Such benefit shall be paid in accordance with Section 2 below.
     e. Absence of Other Benefits. No benefits shall be paid to the Employee
pursuant to this Agreement other than as provided in a. through d. above.
     2. TERMS AND CONDITIONS OF BENEFIT. The annual lifetime benefit calculated
in accordance with Section 1 hereof shall be paid in monthly installments on the
first day of each month. Such installments paid pursuant to 1.a, 1.b or 1.d
shall be calculated as if the were to commence to be paid on the first day of
the first month following the Employee’s retirement or termination of
employment. However, actual payment will commence on the first day of the
seventh (7th) month following the date of the Employee’s retirement or
termination of employment, although the first payment shall include all payments
that would have been made had payments commenced on the first day of the month
following the Employee’s retirement or termination of employment. The first
installment made pursuant to 1.a., 1.b. or 1.d shall be equal to seven (7) such
installments.
     The form in which the benefit hereunder shall be paid is, if the Employee
is unmarried, an annuity for the life of the Employee only and, if the Employee
is married, an annuity for the life of the Employee with the provision that
after the Employee’s death, 50% of the annual benefit that was payable to the
Employee shall be continued to the Employee’s surviving spouse for life (a
“Joint and Survivor Annuity”). The benefit payable as a Joint and Survivor
Annuity shall be calculated by applying to the benefit calculated in accordance
with Section 1.a., l.b. or 1.d. hereof, as appropriate, the factors for the 50%
contingent annuity option set forth in the Retirement Plan.
     Monthly installments of benefits shall cease to be paid as of the first day
of the month following the date of the Employee’s death, unless a Joint and
Survivor Annuity was then in effect, in which event the installments shall cease
as of the first day of the month following the death of the Employee’s surviving
spouse.
     3. DEATH BENEFIT. If the Employee has attained age 55 while in service with
the Employer and dies thereafter but prior to the commencement of benefits
pursuant to this Agreement, and if the Employee’s spouse or other beneficiary is
entitled, to a death benefit under the Retirement Plan, said spouse or other
beneficiary shall be entitled to receive a death benefit pursuant to this Plan.
However, if the Employee is survived by his spouse, such spouse shall be deemed
to be entitled to receive a spousal pre-retirement death benefit under the
Retirement Plan even if a waiver of such spousal

 



--------------------------------------------------------------------------------



 



pre-retirement death benefit is in effect under such Plan. The amount of said
death benefit shall be determined as if the Employee had retired on the day
prior to his death with either a Joint and Survivor Annuity in effect, if his
spouse survives him, or a five years certain and life annuity (as described in
the Retirement Plan) in effect, if his spouse does not survive him. If the
benefit is determined under a Joint and Survivor Annuity, installment payments
shall begin on the first day of the first month following the Employee’s death.
If the benefit is determined under a five years certain and life annuity, it
shall be paid in an actuarially equivalent lump sum, as determined by the
Committee under the Retirement Plan using the appropriate factors set forth in
the Retirement Plan. Such lump sum payment shall be made on the fifteenth (15th)
day following the Employee’s death.
     No other death benefits shall be payable in the event of the Employee’s
death prior to the commencement of benefits hereunder.
     4. LIMITATION OF BENEFIT. If the Employee’s employment shall be terminated
for cause involving fraud, dishonesty, moral turpitude, gross misconduct, gross
failure to perform his duties, or disclosure of secret or other confidential
information of the Employer to any competitor or to any person not authorized to
receive such information, neither the Employee, his spouse nor his estate shall
be entitled to receive any benefit under this Agreement.
     5. ABSENCE OF FUNDING. Benefits payable pursuant to this Agreement shall
not be funded, and the Employer shall not be required to segregate or earmark
any of its assets for the benefit of the Employee, his spouse or his estate.
Such benefits shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Employee, his spouse or his estate, and any attempt to
anticipate, alienate, transfer, assign or attach these benefits shall be void.
The Employee, his spouse or his estate shall have only a contractual right
against the Employer for the benefits hereunder and shall have the status of
general unsecured creditors. Notwithstanding the foregoing, in order to pay
benefits pursuant to this Agreement, the Employer may establish a grantor trust
(hereinafter the “Trust”) within the meaning of Section 671 of the Internal
Revenue Code of 1986, as amended. Some or all of the assets of the Trust may be
dedicated to providing benefits to the Employee, his spouse or his estate
pursuant to this Agreement, but, nevertheless, all assets of the Trust shall at
all times remain subject to the claims of the Employer’s general creditors in
the event of the Employer’s bankruptcy or insolvency.
     6. MISCELLANEOUS.
     a. This Agreement may be amended at any time by mutual written agreement of
the parties hereto, but no amendment shall operate to give the Employee, his
spouse, his estate or any other beneficiary, either directly or indirectly, any
interest whatsoever in any funds or assets of the Employer, except the right to
receive the payments herein provided and the right to receive such payments from
assets held in the Trust.

 



--------------------------------------------------------------------------------



 



     b. This Agreement shall not supersede any other contract of employment,
whether oral or in writing, between the Employer and the Employee, nor shall it
affect or impair the rights and obligations of the Employer and the Employee,
respectively, thereunder. Nothing contained herein shall impose any obligation
on the Employer to continue the employment of the Employee.
     c. This Agreement shall be construed in all respects under the laws of the
State of Connecticut.
     d. This Agreement has been prepared with reference to Section 409A of the
Internal Revenue Code and should be interpreted in a manner consistent with
Section 409A. In the event that any part of the Agreement is determined to be in
violation of 409A, such part of the Agreement shall be automatically revised to
be in compliance with Section 409A in such way as most closely approximates the
intent of the parties.
     IN WITNESS WHEREOF, the Employer and the Employee have executed this
Agreement as of the day and year above written.

            THE CONNECTICUT WATER COMPANY
      By:   Michele G. DiAcri       Its Corporate Secretary                    
/s/ Eric W. Thornburg       Eric W. Thornburg         

 